DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Specification
The disclosure is objected to because of the following informalities: Page 10, paragraph [0046], line 3 of the specification recites “the first plate 102” which should be changed to “the first plate 26”. Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:  the phrase “the second plate further comprises a second retention features” should have the word “features” changed to “feature” based on context.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-13, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhisa et al. (JP2004352141A). References to the text of Katsuhisa et al. are based on the translation provided 08/29/2019. 
Regarding claim 1 Katsuhisa et al. teaches a bracket (FIG. 1, 4d & labeled section of 8) for mounting an anchor pretensioner (FIG. 1, 4) and a retractor (FIG. 1, 3) for a vehicle seat, comprising: a first plate configured to face the anchor pretensioner (FIG. 1, labeled section of 8 to which 12 connects), a second plate configured to face the retractor (FIG. 1, 4d). Katsuhisa does not explicitly teach a hollow spacer extending between the first and second plates and connecting the first and second plates, wherein the hollow spacer is configured to allow a fastener to pass through to connect the anchor pretensioner and the retractor to a vehicle body however it is commonly known in the art to use one or more washers as hollow spacers configured to allow a fastener to pass through. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively use a washer between the first and second plates in order to dampen vibration and thus make the assembly quieter.
Regarding claim 2 Katsuhisa et al. as modified above also teaches a first plate including a first retention feature for connecting to the anchor pretensioner (FIG. 1, unlabeled threaded hole in 8 [labeled in text as 8b] which retains 12, thus retaining the anchor pretensioner [4]; page 3, second paragraph). 

Regarding claim 4 Katsuhisa et al. as modified above also teaches a first retention feature including a hole formed on the first plate to allow a connector to pass through to connect the anchor pretensioner to the first plate (FIG. 1, 4e; page 3, second paragraph). 
Regarding claim 5 Katsuhisa et al. as modified above teaches a second retention that is a clip feature (FIG. 1, 4f) positioned above an upper surface of the second plate (FIG. 1, 4d) and the clip has a U-shape opening toward the retractor (FIG. 1, U-shape clearly shown in 4f), and a main surface of the clip is substantially perpendicular to the second plate (FIG. 1 & 2, 4f & 3e; page 3, second paragraph). Katsuhisa et al. as modified above does not explicitly teach that the clip is configured to be snapped onto a tab on the retractor but it does teach that the clip engages with the tab on the retractor (FIG. 1 & 2, 4f & 3e; page 3, second paragraph, tab is referred to as “engaging holes”). Connecting by snapping is a method of attachment commonly known in the art and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to engage the second retention feature to the retractor by snapping into place to hold the retractor securely for proper functioning. 
	    Regarding claim 7, Katsuhisa et al. as modified above does not explicitly teach that the hollow spacer used are a cylindrical shape and an area of an inner surface being annular.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hollow spacer to be a cylindrical shape and an area of an inner surface being annular, so as to achieve an optimal machining simplicity and ease of component acquisition (as standard washers are squat cylinders with an annular inner surface), since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 
Regarding claim 11 Katsuhisa et al. as modified above teaches a bracket assembly (FIG. 1, 1) for mounting an anchor pretensioner (FIG. 1, 5) and a retractor (FIG. 1, 3) to a vehicle body (FIG. 1, 8), comprising: a bracket comprising: a first plate (FIG. 1, labeled section of 8 to which 12 connects) having a first retention feature for connecting to the anchor pretensioner (FIG. 1, unlabeled threaded hole in 8 [labeled in text as 8b] which retains 12, thus retaining the anchor pretensioner [4]; page 3, second paragraph); a second plate (FIG. 1, 4d) having a second retention feature for connecting to the retractor (FIG. 1, 4f) and substantially parallel to the first plate (4d is substantially parallel to the section of the vehicle body 8 to which the fastener connects); and a hollow spacer extending between the first and second plates (the washer which would be obvious to include as mentioned above) and connected to the first and second plates (connected by mounting bolt in FIG. 1, 12; page 3; second paragraph); and a fastener configured to mount the anchor pretensioner and a retainer to the vehicle body(FIG.1, 12; page 3, second paragraph), wherein the hollow spacer is configured to allow the fastener to pass through to connect anchor pretensioner and the retractor to the vehicle body (as above). 
Regarding claim 12 Katsuhisa et al. as modified above teaches a fastener is a bolt having a head, a shank and a distal portion, wherein at an assembled position, the head abuts against an outer surface of an anchor pretensioner housing; and the shank extends through the spacer, and the distal end is connected to the vehicle body (FIG. 1, 12; FIG. 2 & 3; page 3, second paragraph). 
Regarding claim 13 Katsuhisa et al. as modified teaches that the anchor pretensioner and retractor are mounted on a lower trim of a B-pillar (FIG. 1, 6; page 3, first paragraph, described therein as “the inner side face of the lower end portion of the center pillar” and it is commonly known in the art that the B-pillar is the center pillar).
.
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 6, 8-10, & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with regard to claim 6 no prior art made of record teaches or renders obvious the use of an integrally formed spacer as part of a bracket for mounting an anchor pretensioner and a retractor for a vehicle seat wherein the hollow spacer extends between the two plates of the bracket. Regarding claim 8 no prior art made of record teaches or renders obvious the use of a second plate with a main area smaller than the main area of the first plate. Regarding claim 14 no prior art made of record teaches or renders obvious the use of a connector separate from the fastener where the connector passes through a first retention feature to connect the anchor pretensioner. Regarding claim 16 no prior art made of record teaches or renders obvious the use of an anchor pretensioner and retractor assembly for a seat of a vehicle wherein an anchor pretensioner is positioned further away from the pillar and also wherein there is a bracket disposed between the retractor and the anchor pretensioner. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach seatbelt retractor assemblies of interest.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Templeton can be reached on (571)270-1477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAXWELL L MESHAKA/Examiner, Art Unit 4174                                                                                                                                                                                                        


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611